Case 3:19-cr-00195-HES-MCR Document1 Filed 10/31/19 Page 1 of 8 PageID 1

F / L
CLEp ig } 2.
UNITED STATES DISTRICT COURT OTT Disrpy STRICT cp
MIDDLE DISTRICT OF FLORIDA MCKSoun ie OF Flopige
JACKSONVILLE DIVISION © FloRing 4
UNITED STATES OF AMERICA
v. CASE NO. 3:19-cr- 1}AS-D= ROW(R

SIERRA MARVETTE TOWNSEND Ct. 1 18 U.S.C. § 1349
LASHUNDRA MONYETT GIBBS Cts.2-7. 18U.S.C. § 1343
KATRINA MONIQUE MORRIS

INDICTMENT
The Grand Jury charges:

COUNT ONE
(CONSPIRACY TO COMMIT WIRE FRAUD)

A. Introduction
At all times material to this Indictment:

1. TJX is the parent company of TJ Maxx, Marshalls, and
HomeGoods. TJX operates stores throughout the United States including in
Florida, Georgia, and South Carolina.

zy TJX stores sell a variety of consumer products including

bedding and personal care items.

J. Customers making a return without a receipt at TJX stores are

given a store gift card for the amount of the return.
Case 3:19-cr-00195-HES-MCR Document1 Filed 10/31/19 Page 2 of 8 PagelD 2

4. TJX maintains data center(s) outside of Florida that assists in
processing customer transactions to include returns.
B. Conspiracy
Beginning on an unknown date, but not later than in or about 2017, and
continuing through in or about February 2019, in the Middle District of
Florida, and elsewhere, the defendants,
SIERRA MARVETTE TOWNSEND,
LASHUNDRA MONYETT GIBBS,
KATRINA MONIQUE MORRIS,
did unlawfully, knowingly, and willfully combine, conspire, confederate and
agree with each other and other persons, both known and unknown to the
grand jury, to devise and intend to devise a scheme and artifice to defraud and
for obtaining money and property by means of materially false and fraudulent
pretenses, representations, and promises, utilizing transmissions via wire
communication in interstate and foreign commerce of any writings, signs,
signals, pictures, and sounds, in violation of 18 U.S.C. § 1343, all in violation
of 18 U.S.C. § 1349.
_C. Manner and Means
The manner and means by which the conspirators sought to accomplish

the objects of the conspiracy included, among others:
Case 3:19-cr-00195-HES-MCR Document1 Filed 10/31/19 Page 3 of 8 PagelD 3

1. It was part of the manner and means of the conspiracy that
SIERRA MARVETTE TOWNSEND, LASHUNDRA MONYETT GIBBS,
and KATRINA MONIQUE MORRIS (defendants) would enter TJX stores
without merchandise.

2. It was further part of the conspiracy that the defendants would
sometimes bring an empty shopping bag with them, as they entered TJX stores.

3. It was further part of the conspiracy that once inside a TJX store
the defendants would proceed to the bedding and / or personal care area.

4. It was further part of the conspiracy that once in the bedding
and / or personal care area the defendants would place merchandise in a
shopping cart, shopping bag, and / or carry the merchandise.

5. It was further part of the conspiracy that the defendants would
take the merchandise to a TJX employee and attempt to return the
merchandise that the defendants never purchased.

6. It was further part of the conspiracy that the defendants would
receive store gift cards in exchange for fraudulently returning the merchandise.

7. It was further part of the conspiracy that the defendants would

use and / or sell the fraudulently obtained store gift cards.
Case 3:19-cr-00195-HES-MCR Document1 Filed 10/31/19 Page 4 of 8 PagelD 4

COUNTS TWO - SEVEN
(WIRE FRAUD)

A. Introduction

Paragraphs 1 through 4 of Part A, Introduction, of Count One of this
Indictment, are realleged and incorporated by reference as if fully set forth
herein.

B. Scheme

Beginning on an unknown date, but not later than in or about 2017, and
continuing through in or about February 2019, in the Middle District of
Florida, the defendants,

SIERRA MARVETTE TOWNSEND,
LASHUNDRA MONYETT GIBBS,
KATRINA MONIQUE MORRIS,
did unlawfully, knowingly, and willfully combine, conspire, confederate and
agree with each other and other persons, both known and unknown to the
grand jury, to devise and intend to devise a scheme and artifice to defraud and
for obtaining money and property by means of materially false and fraudulent
pretenses, representation, and promises.
C. Manner and Means

Part C of Count One of this Indictment, Manner and Means, is realleged

and incorporated by reference as if fully set forth herein.
Case 3:19-cr-00195-HES-MCR Document1 Filed 10/31/19 Page 5 of 8 PagelID 5

D. Execution
On or about the dates set forth below, in the Middle District of Florida,
and elsewhere,
SIERRA MARVETTE TOWNSEND,
LASHUNDRA MONYETT GIBBS,
KATRINA MONIQUE MORRIS,

the defendants, for the purpose of executing such scheme and artifice to
defraud, and for obtaining money and property by means of materially false

and fraudulent pretenses, representations, and promises, caused to be

transmitted by wire in interstate commerce the following fraudulent returns

 

 

 

 

 

 

 

specified below:

COUNT | DATE |AMOUNT| STORE
TWo | 8/15/18 | $203.27 come

THREE | 8/20/18 | $213.97 coo
FOUR | 9/09/18 | $364.72 ‘, wan
FIVE | 9/09/18 | $128.38 Homecones
SIX 9/19/18 | $213.96 HomeGoods
SEVEN | 10/01/18 | $294.19 Homecoods

 

 

 

 

 

 

In violation of 18 U.S.C. § Section 1343.
Case 3:19-cr-00195-HES-MCR Document1 Filed 10/31/19 Page 6 of 8 PagelD 6

FORFEITURES

1. The allegations contained in Count One through Seven of this
Indictment are hereby realleged and incorporated by reference for the purpose
of alleging forfeitures pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C)
and 28 U.S.C. § 2461(c).

2. Upon conviction of a conspiracy of the violation of 18 U.S.C.
§ 1343, in violation of 18 U.S.C. § 1349, and/or upon conviction of the
violation of 18 U.S.C. § 1343, the defendants,

SIERRA MARVETTE TOWNSEND,
LASHUNDRA MONYETT GIBBS,
KATRINA MONIQUE MORRIS,

shall forfeit to the United States of America, pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the offense.

3. If any of the property described above, as a result of any act or
omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or
Case 3:19-cr-00195-HES-MCR Document1 Filed 10/31/19 Page 7 of 8 PagelID 7

é. has been commingled with other property which cannot be
divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute
property under the provisions of 21 U.S.C. § 853(p), as incorporated by 28

U.S.C. § 2461(c).

A TRUE BILL,

J. ede

Foreperson d

MARIA CHAPA LOPEZ
United States Attorney

\j
py: eas Co he)
KEVIN C. FREIN
Assistant United States Attorney

eee oe
By: ee <a
FRANK M. TALBOT

Assistant United States Attorney
Chief, Jacksonville Division

 
FORM OBD-34
10/30/19 Revised

Case 3:19-cr-00195-HES-MCR Document1 Filed 10/31/19 Page 8 of 8 PagelD 8
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

 

THE UNITED STATES OF AMERICA
VS.

SIERRA MARVETTE TOWNSEND
LASHUNDRA MONYETT GIBBS
KATRINA MONIQUE MORRIS

 

 

INDICTMENT

Violations: 18 U.S.C. § 1349
18 U.S.C. § 1343

 

A true bill,

paws

Forepersoly

 

Filed in open court this S/ at day

of October, 2019.

~Inacw$ Penalll

Clerk

 

 

 

Bail $

 

 

GPO 863 525
